           Case 1:17-cv-01356-SAB Document 99 Filed 04/06/21 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JAMES C. McCURDY,                               )   Case No.: 1:17-cv-01356-NONE-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER VACATING AND RESCHEDULING
13          v.                                           TRIAL DATE
                                                     )
14                                                   )   Trial Date: January 25, 2022, at 9:00 a.m.
     S. KERNAN, et al.,
                                                     )   Telephonic Pretrial Hearing Date: December 10,
15                  Defendants.                      )   2021, at 9:30 a.m.
                                                     )
16                                                   )

17          Plaintiff James C. McCurdy is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19           This case is currently set for jury trial before the undersigned on May 4, 2021, at 8:30 a.m.

20   Due to the COVID-19 pandemic and protocols, it is necessary to reschedule the jury trial. Pursuant to

21   the parties’ agreement, the Court will reschedule the jury trial to January 25, 2022, at 9:00 a.m. before

22   the undersigned.

23          Accordingly, it is HEREBY ORDERED that:

24          1.      The jury trial scheduled for May 4, 2021 is VACATED;

25          2.      The jury trial is rescheduled for January 25, 2022, at 9:00 a.m. before the undersigned

26                  in Courtroom 9; and
27          3.      The telephonic pretrial hearing is scheduled for December 10, 2021, at 9:30 a.m.

28                  Counsel for Defendant shall contact Courtroom Deputy, Mamie Hernandez, at (559)

                                                         1
          Case 1:17-cv-01356-SAB Document 99 Filed 04/06/21 Page 2 of 2



1                499-5672 or mhernandez@caed.uscourts.gov to obtain the necessary information for

2                the telephonic pretrial hearing, including any necessary passcodes, for all parties.

3                Counsel for Defendants is also required to arrange for Plaintiff’s participation by

4                contacting the Litigation Coordinator at the institution where Plaintiff is housed and

5                providing the necessary information.

6
7    IT IS SO ORDERED.

8    Dated:   April 6, 2021
                                                      UNITED STATES MAGISTRATE JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
